826 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHIGAN CONSOLIDATED GAS COMPANY, Plaintiff-Appellee,v.Edith WOODBERRY, Defendant-Appellant.
No. 86-1581.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1987.

Before ENGEL, MERRITT and KRUAPANSKY, Circuit Judges.
MERRITT, Circuit Judge.


1
Edith Woodberry appeals the District Court's affirmance of an order of the Bankruptcy Court denying reconsideration of a finding of non-dischargeability under 11 U.S.C. Sec. 523(a)(4).  For the reasons stated below, we affirm the District Court.


2
From the record in this case, it is clear that the present appeal presents only one issue:  whether the Bankruptcy Court abused its discretion by denying Mrs. Woodberry's second motion for reconsideration on October 24, 1985.  Her challenges to other orders of the Bankruptcy Court must fail for lack of a timely notice of appeal.  Since the notice of appeal is a jurisdictional prerequisite, Myers v. Ace Hardware, 777 F.2d 1099, 1102-03 (6th Cir.1986);  Peake v. First National Bank, 717 F.2d 1016 (6th Cir.1983), the District Court--and now this Court--had no power over the previous orders Mrs. Woodberry chose not to appeal.


3
With regard to the Order of October 24, 1985, it is clear that the District Court was correct in affirming the Bankruptcy Court.  Mrs. Woodberry's second motion for reconsideration contains nothing that should have prompted a second look by the Bankruptcy Court.  In fact, her second motion was nothing but a poorly masked rehash of the first motion for reconsideration which was not appealed.  Under these circumstances, the District Court correctly affirmed the Bankruptcy Court's denial of Mrs. Woodberry's motion of October 18, 1985.


4
Accordingly, the decision of the District Court is affirmed.